Citation Nr: 0400753	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from May 1960 until May 1962.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND, following the ORDER in this 
decision.  


FINDINGS OF FACT

The veteran's tinnitus is manifest by a constant white noise; 
no other relevant objective findings are present.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio, 16 Vet. App. 183 (2002).

A rating decision and statement of the case apprised the 
veteran of the reasons and bases for the VA decision, as well 
as the applicable law.  A March 2002 letter apprised the 
veteran of the information and evidence he needed to submit 
to substantiate his claim, as well as VA's development 
assistance.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.



Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as VA post 
service clinical reports.  Also of record are VA examination 
reports.  Furthermore, a July 2001 letter from a private 
physician is associated with the claims file.  

The Board acknowledges a notation in the June 2001 VA 
examination that the veteran was treated by a private 
specialist in Cape Girardeau, Missouri, for ear drainage in 
approximately 1991.  No records of such treatment are 
associated with the claims file.  However, it was indicated 
that the veteran could not remember the doctor's name.  While 
the veteran was duly informed of the need to submit any 
additional evidence pertinent to his claim, he has not since 
indicated that he had further information as to such 
treatment.  In this vein, the Board notes that, as stated by 
the Court, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Furthermore, it is not apparent that the outstanding 
documents, pertaining as they do to ear drainage complaints 
and not to tinnitus, would have had any bearing on the 
instant appeal even if they could have been obtained.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

The veteran was examined by VA in June 2001.  He complained 
that he was unable to hear in a crowded room.  He also stated 
that he could not hear the spoken voice.  He had difficulty 
hearing on a telephone and experienced difficulties listening 
to people in general.  He had to turn his right ear toward 
the speaker in order to hear.   

Upon objective examination, no active ear disease was 
detected.  The veteran was very unsteady standing on one foot 
with his eyes closed.  The Weber test did not lateralize and 
on the Ryan test air conduction was greater than bone 
conduction. 
Further examination showed that there was no tissue loss of 
the auricle.  There was no edema, scaling or discharge or the 
external canals.  The right ear canal had excessive cerumen, 
which was removed.  Both tympanic membranes were shiny grey 
in color and had good light reflex.  There was no evidence of 
any upper respiratory diseases.  

Following the evaluation, the veteran was diagnosed with 
bilateral hearing loss, worse in the left than in the right.  
Further impressions included constant tinnitus and clear 
drainage from the left ear at least one time every 2 to 3 
months lasting 2 to 3 days and then clearing.  

Also in June 2001, the veteran received a separate 
audiological examination.  An otoscopic inspection at that 
time showed no apparent occlusion, infection or ear canal 
collapse.  Acoustic immitance measures revealed type A 
typmpanograms, which were consistent with the sensorineural 
nature of the veteran's hearing loss. 
The veteran was diagnosed with moderate high frequency 
sensorineural hearing loss above 2000 Hz in the right ear and 
a moderate to moderately severe sensorineural hearing loss in 
the left ear.  Speech intelligibility was excellent in the 
right ear and poor in the left.  

A July 2001 letter written by M. D., M.D. noted that the 
veteran presented for treatment with complaints of tinnitus.  
The remainder of that letter addressed the etiology of the 
veteran's hearing loss, which is not the subject of the 
instant appeal.   

The veteran was again examined by VA in April 2002.  The 
veteran's chief complaints were tinnitus and hearing 
difficulties.  The veteran reported that it was difficult for 
him to hear conversation in environments with competing 
noise.  He also heard poorly in group conversations.  

Objectively, the veteran's tinnitus was noted to be 
bilateral.  It was described as a constant white noise sound.  
Examination of the auricle and the external canal yielded 
normal findings.  There was a partial obstruction of the 
tympanic membrane due to excessive cerumen in the right ear 
canal.  The portion of the canal that was visible was shiny 
grey.  The left ear canal was also shiny grey with no 
perforation or discharge noted.  He had good light reflects.  
There was no evidence of secondary ear disease or infection 
and there was no disturbance of balance.  The diagnoses were 
bilateral hearing loss, worse in the left than in the right, 
constant tinnitus and occasional drainage from the left ear.  

Analysis

The veteran is presently assigned a 10 percent evaluation for 
tinnitus under Diagnostic Code 6260.  He contends that his 
disability picture has worsened since the time of his 
original award in December 2001, and that as a result he is 
entitled to a higher rating. 

The Board observes that the veteran is presently receiving 
the maximum schedular benefit under Diagnostic Code 6260.  
Moreover, there are no alternative Diagnostic Codes pertinent 
to his tinnitus that could afford a higher rating.  In this 
vein, the Board notes that the veteran is also service-
connected at a noncompensable level for sensorineural hearing 
loss.  Thus, he is free to pursue a separate claim for any 
degradation in his hearing.  

Since Diagnostic Code 6260 does not afford a disability 
rating in excess of 10 percent, and since there are no other 
relevant Code sections under which to evaluate the veteran's 
tinnitus, all schedular means to an increased rating have 
been exhausted.  The Board must next consider whether a 
higher disability evaluation is appropriate on an 
extraschedular basis.  

In order to be entitled to an extraschedular rating, the 
evidence must show that the veteran's tinnitus has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Here, such factors are nor 
demonstrated by the evidence of record.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, there is no basis for a rating in excess of 10 
percent for the veteran's tinnitus.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The schedular criteria having not been met, entitlement to an 
increased rating for tinnitus is denied. 


REMAND

After a thorough review of the claims file, the Board finds 
that further development is necessary prior to adjudication 
of the veteran's PTSD claim.  Specifically, it is noted that 
in April 2002, the veteran submitted a statement detailing 
his claimed in-service stressor events.  He reported that he 
witnessed an artillery shell explode, injuring an individual 
in March 1961.  He further reported several traffic 
incidents, one in which he was thrown from his vehicle.  
Another traffic incident involved the deaths of 2 civilians, 
in January 1962.  He also described incidents in which a 
private attempted suicide.  Other privates reportedly went 
insane due to the extreme tension and pressure of military 
life.  

While the veteran did his part in providing a list of 
traumatic military events, including dates in many instances, 
the claims file does not indicate that any attempt was made 
to verify such stressors.  For example, it might be possible 
to corroborate one or more of the veteran's stressors by 
submitting a research request with United States Armed 
Services Center for Research of Unit Records (USASCRUR).  As 
the verification of a stressful event is pivotal to the 
success of the veteran's claim, a further attempt should be 
made to verify his reported stressors.  This is especially 
important in a case where, as here, there is some 
disagreement among competent medical professionals as to the 
validity of the diagnosis of PTSD.  Indeed, if a stressor 
event is verified, then further clinical evaluation to verify 
the appropriate diagnosis might be warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should again request the 
veteran to provide a comprehensive, 
detailed statement of any information he 
is able to recall regarding the 
occurrence of stressors, including dates, 
locations, and identification of the unit 
he was associated with, names of 
individuals involved, and any other 
information that may assist in verifying 
that the events described occurred.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressors and that, absent specificity, 
an adequate search for verifying 
information cannot be conducted.

3.  A summary of the veteran's 
statements, including any new statements 
received in response to the above 
inquiry, should be prepared for 
submission to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150- 3197.  Along 
with such summary, a copy of the 
veteran's DD 214, and all relevant 
service information should be sent, and 
the USASCRUR should be requested to 
attempt to verify the veteran's claims of 
participation in combat and/or other 
stressful events.

4.  Regardless of whether the veteran 
submits any additional evidence as to in-
service stressors, the RO must prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

5.  If any stressor event is verified, 
the claims file should be sent to the VA 
examiner who evaluated the veteran in 
April 2002.  He should be asked to state 
whether, based on the corroboration of an 
in-service stressful event, he now 
believes that the veteran has a diagnosis 
of PTSD that conforms to the American 
Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (1994) based on a military 
stressor.  If so, the examiner should 
identify the verified stressor which 
serves as the basis for the PTSD 
diagnosis.  If the April 2002 examiner is 
not available to fulfill this request, 
then another similarly qualified examiner 
may review the claims file and respond in 
his place.  In either case, if another 
psychiatric examination is deemed 
necessary to answer this inquiry, then 
one should be scheduled and all necessary 
tests should be performed.  The claims 
file should be reviewed in conjunction 
with such an examination.  

6.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



